Case 16-38880        Doc 56     Filed 10/15/18     Entered 10/15/18 09:23:48          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 38880
         Christina A. Quezada

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/09/2016.

         2) The plan was confirmed on 05/25/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/20/2017, 01/18/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/05/2017, 06/21/2018.

         5) The case was Dismissed on 07/26/2018.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-38880             Doc 56         Filed 10/15/18    Entered 10/15/18 09:23:48              Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $3,095.82
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                          $3,095.82


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $918.10
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $143.88
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $1,061.98

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim          Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted       Allowed        Paid         Paid
 Amer Coll Co                            Unsecured           0.00           NA            NA            0.00       0.00
 American InfoSource LP as agent for     Unsecured      1,050.00       1,050.43      1,050.43           0.00       0.00
 Americredit Financial Ser Inc           Unsecured            NA       2,606.43      2,606.43           0.00       0.00
 Americredit Financial Ser Inc           Secured       12,147.00       9,600.00      9,600.00      1,588.56     445.28
 Capital One                             Unsecured         257.00           NA            NA            0.00       0.00
 Capital One                             Unsecured           0.00           NA            NA            0.00       0.00
 Capital One / Carson                    Unsecured           0.00           NA            NA            0.00       0.00
 Chase Card Services                     Unsecured           0.00           NA            NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         366.00        366.00        366.00           0.00       0.00
 Convergent Outsourcing Inc              Unsecured         175.00           NA            NA            0.00       0.00
 Credit One Bank Na                      Unsecured           0.00           NA            NA            0.00       0.00
 ERC/Enhanced Recovery Corp              Unsecured         490.00           NA            NA            0.00       0.00
 Famsa Inc                               Unsecured           0.00           NA            NA            0.00       0.00
 Fifth Third Bank                        Unsecured           0.00           NA            NA            0.00       0.00
 First Premier Bank                      Unsecured           0.00           NA            NA            0.00       0.00
 Hsbc Bank Usa, Na                       Unsecured           0.00           NA            NA            0.00       0.00
 Illinois Dept Of Employment Security    Unsecured      8,000.00       8,814.00      8,814.00           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         393.00        442.79        442.79           0.00       0.00
 Keynote Consulting                      Unsecured           0.00           NA            NA            0.00       0.00
 LendUp                                  Unsecured         250.00           NA            NA            0.00       0.00
 Mabt/Contfin                            Unsecured         398.00           NA            NA            0.00       0.00
 Mabt/Contfin                            Unsecured           0.00           NA            NA            0.00       0.00
 Marshall & Ilsley Bank                  Unsecured           0.00           NA            NA            0.00       0.00
 Midland Funding LLC                     Unsecured         730.00        729.59        729.59           0.00       0.00
 Midland Funding LLC                     Unsecured         479.00        478.55        478.55           0.00       0.00
 Portfolio Recovery Associates           Unsecured         444.00           NA            NA            0.00       0.00
 Sallie Mae                              Unsecured           0.00           NA            NA            0.00       0.00
 Synchrony Bank/ JC Penneys              Unsecured           0.00           NA            NA            0.00       0.00
 Synchrony Bank/Gap                      Unsecured           0.00           NA            NA            0.00       0.00
 Target                                  Unsecured           0.00           NA            NA            0.00       0.00
 Turner Acceptance Corporation           Unsecured         567.00           NA            NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-38880             Doc 56   Filed 10/15/18    Entered 10/15/18 09:23:48              Desc         Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim          Claim        Claim       Principal        Int.
 Name                                 Class    Scheduled       Asserted     Allowed        Paid           Paid
 United States Dept Of Education   Unsecured     35,689.00      35,782.59    35,782.59           0.00         0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal               Interest
                                                              Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00             $0.00                  $0.00
       Mortgage Arrearage                                        $0.00             $0.00                  $0.00
       Debt Secured by Vehicle                               $9,600.00         $1,588.56                $445.28
       All Other Secured                                         $0.00             $0.00                  $0.00
 TOTAL SECURED:                                              $9,600.00         $1,588.56                $445.28

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00              $0.00                 $0.00
        Domestic Support Ongoing                                 $0.00              $0.00                 $0.00
        All Other Priority                                       $0.00              $0.00                 $0.00
 TOTAL PRIORITY:                                                 $0.00              $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                             $50,270.38                 $0.00                 $0.00


 Disbursements:

           Expenses of Administration                             $1,061.98
           Disbursements to Creditors                             $2,033.84

 TOTAL DISBURSEMENTS :                                                                           $3,095.82




UST Form 101-13-FR-S (9/1/2009)
Case 16-38880        Doc 56      Filed 10/15/18     Entered 10/15/18 09:23:48            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
